DETAILED ACTION
	This is a final rejection in response to amendments filed 10/19/2021. Claims 1, 3, and 5-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Arguments filed 10/19/2021 have been entered. Applicant’s amendments to the claims did overcome the prior art rejection and the 112(b) rejection regarding it being unclear what the “first recommended speed after change” was referencing. However, in the amendments it has been changed to “a second recommended speed” when there was already a cited “second recommended speed” in the claims. This has created new grounds for a 112(b) rejection as in the independent and dependent claims it is now unclear what is being referenced when the “second recommended speed” is used. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12 and 15 cite the limitation “a determination unit that determines a magnitude relationship between a first recommended speed in a first section where the vehicle currently travels, and a second recommended speed in a second section extending from the first section in a traveling direction of the vehicle” and “the recommended speed acquisition unit acquires a second recommended speed, the second recommended speed being a new recommended speed related to the first section”. Because of the use of “a second recommended speed” to designate both a recommended speed in a second section and a recommended speed related to a first section it is unclear which recommended speed is being referenced when using “the second recommended speed”. Also, in all of the dependent claims that cite the limitation of “the second recommended speed” it is unclear if this is referencing the second recommended speed related to the second section or the first section. Examiner suggests renaming the second recommended speed related to the first section to an “updated first recommended speed” as long as supported by specification. 
Claims 3, 5-9, 11 and 13-14 cite “the second recommended speed” as dependent claims, and as discussed above there are two different recommended speeds. It is unclear which of the two “second recommended speeds” these claims are referencing. Claim 10 is rejected for its dependency on claim 1.

	 Claims 3, 5-11, and 13-14 are rejected due to their dependency on claims 1, 12 and 15.

Allowable Subject Matter
An updated search was performed to the best of examiner’s knowledge with regard to the 112(b) issues and no prior art was found that teaches claims 1, 3 and 5-15. Claims are objected to as being rejected for 112(b) issues, but would be allowable if properly amended to overcome the 112 issues described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664